 1
                                                                    The Honorable BRIAN D. LYNCH
 2                                                                  Chapter 7 Proceeding
                                                                    Hearing Date: April 10, 2019
 3                                                                  Hearing Time: 9:00 a.m.
                                                                    Response Date: April 3, 2019
 4                                                                  Tacoma, Washington

 5                      IN THE UNITED STATES BANKRUPTCY COURT
 6         FOR THE WESTERN DISTRICT OF WASHINGTON AT TACOMA
 7   In Re:
                                                                 Bankruptcy Case No.: 18-41253
 8   MAGGIE BOLAND,
                                                                 MOTION TO APPROVE COMPROMISE,
 9                                                               PAYMENT OF SPECIAL COUNSEL
                                          Debtor,                FEES AND EXPENSES AND PAYMENT
10                                                               OF ADMINISTRATIVE CLAIM

11
              COMES NOW, the Trustee, Mark D. Waldron, by and through his attorneys, Law
12
     Offices of Mark D. Waldron, PLLC and moves this Court for an Order Approving
13
     Compromise and Payment of Special Counsel Fees and Expenses as follows:
14
              1. The debtor, at the time of filing Chapter 7 had a pending personal injury claim
15
     relating to an auto accident which occurred on November 29, 2017.
16
              2. The debtor was injured in the accident and treated with physical therapy and
17
     chiropractic care for her injuries. The debtor has now completed her treatment.
18
              3. The trustee applied to the Court to appoint a personal injury attorney. Special
19
     Counsel, Law Offices of Harold Carr Law Group, PLLC, were appointed to represent the
20
     estate on a one-third contingency fee basis, plus costs, subject to Court approval, to
21
     resolve this claim.
22
              4.       The trustee has now received an offer to settle and compromise this claim
23
     for the policy limits of $25,000.00. The trustee wishes to accept this settlement offer.
24

25                                                                                       Law Offices of Mark D. Waldron
                                                                                              6711 Regents Blvd. W.. #B
                                                                                                 Tacoma, WA 98466
     Motion to Approve Compromise, Payment of Special Counsel                                Telephone: 253.565.5800
26   Fees and Expenses and Payment of Administrative Claim - 1                            email: mark@mwaldronlaw.com
 1   Special Counsel has also recommended those settlement terms. The trustee seeks

 2   authority to pay special counsel fees of $8,332.50 plus the costs advanced by his law firm

 3   in the amount of $663.66, representing a one-third contingency fee and costs.

 4            5. There is an outstanding subrogation lien to Rawlings in the amount of $4,332.49

 5   which the trustee proposes to pay upon approval of this motion.

 6            6. The debtor has an outstanding invoice to Capitol Physical Therapy in the amount

 7   of $212.93. All of that treatment was incurred post-filing. Because the post-filing treatment

 8   by this creditor assisted in the settlement of the claim, the trustee believes it is appropriate

 9   to pay the $212.93 as a post-filing administrative claim.

10            7. Therefore, the trustee proposes to accept the settlement offer, sign a release and

11   distribute the $25,000.00 as follows:

12            Proposed Settlement                                             $25,000.00

13            Special Counsel (fees)                         $   8,332.50
                             (costs)                               663.66
14                                                                8,996.16      (8,996.16)

15            Rawlings subrogation lien                                         (4,332.49)
              Capital Physical Therapy                                            (212.93)
16

17            Bankruptcy Estate                                                $11,458.42

18            8. The debtor has listed this claim in the schedules and claimed an exemption in

19   the amount of $23,675.00 under 11 USC §522 (d)(11)(D) and $12,580.00 under 11 USC

20   §522 (d)(5). The trustee timely filed an objection, however, that matter has not been set

21   for hearing.

22            9. This claim was disputed and there was substantial risk if litigated. However, a

23   settlement was reached, subject to Bankruptcy Court approval. This proposed settlement

24   is for the third party claim only. There is still an outstanding UIM claim which is still being

25                                                                                Law Offices of Mark D. Waldron
                                                                                       6711 Regents Blvd. W.. #B
                                                                                          Tacoma, WA 98466
     Motion to Approve Compromise, Payment of Special Counsel                         Telephone: 253.565.5800
26   Fees and Expenses and Payment of Administrative Claim - 2                     email: mark@mwaldronlaw.com
 1   pursued. It is the belief and recommendation of the special counsel that this compromise

 2   be approved. Special counsel is a well-experienced personal injury attorney.

 3            10. The trustee proposes to accept the $25,000.00 settlement, sign a release of the

 4   claim, and pay the special counsel fees, costs, subrogation lien, and post filing medical

 5   obligation as set forth above.

 6            11. The trustee believes that this compromise is in the best interest of the estate

 7   and its creditors. Therefore, the trustee proposes that the Court authorize a compromise

 8   and settlement as set forth above.

 9            DATED this 13th day of March, 2019.

10                                                               Law Offices of Mark D. Waldron, PLLC

11
                                                                 /s/ Mark D. Waldron
12                                                               MARK D. WALDRON (WSBA #9578)
                                                                 Attorney for Trustee
13

14

15

16

17

18

19

20

21

22

23

24

25                                                                                    Law Offices of Mark D. Waldron
                                                                                           6711 Regents Blvd. W.. #B
                                                                                              Tacoma, WA 98466
     Motion to Approve Compromise, Payment of Special Counsel                             Telephone: 253.565.5800
26   Fees and Expenses and Payment of Administrative Claim - 3                         email: mark@mwaldronlaw.com
